IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 14-0500
                                         444444444444


DORIS VIRGINIA MCGREGOR STRIBLING, MARTHA LEE MCGREGOR, AND FRANK
                 BOBBITT MCGREGOR, JR., PETITIONERS,
                                                  v.


        MILLICAN DPC PARTNERS, LP, AND PEACH CREEK PARTNERS, LTD.,
                              RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       When the metes-and-bounds description in a deed conflicts with another, more general,

description in the deed, which controls? In this boundary-dispute case, the court of appeals sided

with the general description. But, because the metes-and-bounds description better indicates the

parties’ intent, and because the court of appeals’ approach creates uncertainty in land title whenever

a deed’s general and specific descriptions differ, we reverse.
        Millican1 and the McGregors2 are adjacent landowners. They dispute ownership of a 34.28-

acre tract (the “Tract”) in a heavily wooded area in Brazos County. Millican asserts record title to

the Tract, but a long-standing fence places the Tract on the McGregors’ side. The McGregors deny

that Millican has record title, and, in the alternative, the McGregors assert adverse possession.

Millican filed a suit to quiet title and declaratory-judgment action, and the trial court, finding that

Millican did not have record title, granted summary judgment for the McGregors without reaching

adverse possession. It ordered that Millican take nothing but allowed the McGregors to recover

attorneys’ fees. See TEX . CIV . PRAC. & REM . CODE § 37.004(c) (authorizing declaratory-judgment

actions in boundary-dispute cases). The court of appeals, however, reversed, holding that Millican

had record title to the 34.28-acre Tract, and remanded for the trial court to consider the McGregors’

adverse possession claim. 433 S.W.3d 67, 68 (Tex. App.—San Antonio 2014). This appeal

concerns only whether Millican has record title to the Tract.

        This case turns on two deeds in Millican’s chain of title: a 1945 Deed granting land from Roy

Nunn to P.P. Prescott and a 1973 Deed conveying land from the Prescott family to E.T. Barrett and

Joel Guedry. The 1945 Deed is straightforward, conveying 202 acres in the Thomas Henry Survey,

Abstract No. 130, in Brazos County. These 202 acres were described by metes and bounds, and they

undisputedly include the contested 34.28-acre Tract.



        1
          W e refer to the respondents— Millican DPC Partners, LP, and Peach Creek Partners, Ltd.— collectively as
“Millican.”

        2
         W e refer to the petitioners— Doris Virginia McGregor Stribling, Martha Lee McGregor, and Frank Bobbitt
McGregor, Jr.— collectively as the “McGregors.” They are successors in interest to the original defendant below, the
Frank Bobbitt McGregor Trust, Doris McGregor, trustee.

                                                         2
       Whether the 1973 Deed subsequently conveyed the same 34.28-acre Tract included in the

1945 Deed is disputed. If it did not, then Millican does not have record title to the Tract. The 1973

Deed conveyed 4,943.75 acres, composed of three separate tracts. It described the first of these three

tracts (the “First Tract”) in two different ways. First, it listed nine smaller parcels, and their

respective acreages, that ostensibly composed the larger “First Tract.” Added together, the

individual acreages of the nine parcels total 1,145.95 acres (though the Deed did not itself provide

this sum). One of these nine parcels was “a 202 acre tract out of Thomas Henry Survey, Abs. No.

130, and described in a deed from Roy W. Nunn, to P.P. Prescott, of record in Vol. 137 Page 285

of the Deed Records of Brazos County, Texas.” This was the same 202-acre tract from the 1945

Deed that contained the 34.28-acre Tract. In other words, in the 1973 Deed’s general description,

the Prescott family claimed to convey their entire 202-acre tract obtained through the 1945 Deed,

including the 34.28-acre Tract.

       In contrast, the 1973 Deed’s metes-and-bounds description—purporting to “more fully

describe[]” the First Tract—does not contain the 34.28-acre Tract. Rather, the 34.28-acre Tract is

contiguous to the First Tract as described by the metes and bounds. Subsequent to the metes-and-

bounds description, the 1973 Deed stated that the First Tract totals 1,167.203 acres.

       Thus, the 1973 Deed contains two inconsistencies. First, the general description purports to

convey the 34.28-acre Tract, whereas the metes and bounds do not. Second, the acreages of the

parcels supposedly composing the First Tract total only 1,145.95 acres, but the 1973 Deed itself

states that the total acreage is 1,167.203 acres. According to undisputed summary judgment



                                                  3
evidence, the metes and bounds in the 1973 Deed accurately describe an area of about 1,167 acres.

The source of the excess acreage is unclear, but no evidence exists that the Prescotts did not own it.

        Neither party contends that the 1973 Deed is ambiguous, and we construe an unambiguous

deed as a matter of law. Luckel v. White, 819 S.W.2d 459, 461 (Tex. 1991). We discern the parties’

intent from the deed’s language in its entirety “without reference to matters of mere form, relative

position of descriptions, technicalities, or arbitrary rules.” Id. at 462 (quoting Sun Oil Co. v. Burns,

84 S.W.2d 442, 444 (Tex. 1935)).

        We have long held that “[a]ll parts of a written instrument must be harmonized and given

effect if possible, but in case of a conflict the more specific provisions will control over general

expressions which are worded as being applicable to the same land.” U.S. Enters., Inc. v. Dauley,

535 S.W.2d 623, 630–31 (Tex. 1976).3 This rule of construction is not an arbitrary rule, but a means

of discerning the parties’ true intent. See Gulf Prod. Co. v. Spear, 84 S.W.2d 452, 455 (Tex. 1935).

When the specific description is clear, there is “no necessity for invoking the aid of the general

description.” Cullers, 16 S.W. at 1005.

        For example, in Southern Pine Lumber Co. v. Hart, a deed’s general description purported

to convey the same land the grantor had obtained by a previous deed, but the metes and bounds

described a smaller area. 340 S.W.2d at 779. We held the deed referred only to the smaller area.

Id. at 780. Similarly, in Cullers v. Platt, a deed gave metes and bounds for the property being

conveyed, stating that it was “all of [a certain] survey except 140 acres belonging to the Montgomery


        3
           See also S. Pine Lumber Co. v. Hart, 340 S.W .2d 775, 779–80 (Tex. 1960); Sun Oil Co., 84 S.W .2d at 446;
Cullers v. Platt, 16 S.W . 1003, 1005 (Tex. 1891).

                                                         4
estate.” 16 S.W. at 1004. In reality, the survey contained more land than was in the metes-and-

bounds description or belonged to the Montgomery estate. Id. at 1005. Nonetheless, the specific

description controlled and the deed only conveyed the land within the metes and bounds, not the

additional area allowed by the general description. Id.

         The present case closely resembles Cullers and Southern Pine Lumber Co. The metes-and-

bounds description in the 1973 Deed does not include the 34.28-acre Tract, but the general

description, referring to a previous deed, does. As in Cullers and Southern Pine Lumber Co., the

“deed . . . contains an unambiguous description” and “[n]o reference to any other deed is necessary

to locate the tract.” S. Pine Lumber Co., 340 S.W.2d at 780. Millican urges that the general

description in the 1973 Deed is more specific than those in Cullers and Southern Pine Lumber Co.

because it not only referred to a prior deed, but also identified the property being conveyed as “a 202-

acre tract.” The call for acreage, however, “is the least reliable of all calls in a deed.” Tex. Pac. Coal

& Oil Co. v. Masterson, 334 S.W.2d 436, 439 (Tex. 1960). Furthermore, the metes-and-bounds

description is more specific and therefore better indicates the parties’ intent. Millican’s position

would inject uncertainty into long-settled land records whenever the metes-and-bounds description

conflicts with other language in the deed. The specific description controls.4

         Millican asserts that reservations should be expressly made, not by implication. See Derwen

Res., LLC v. Carrizo Oil & Gas, Inc., No. 09-07-00597-CV, 2008 WL 6141597, at *6 (Tex.



         4
           This rule favoring the metes and bounds does not undermine, when applicable, the strip and gore doctrine,
which under certain circumstances allows for a presumption that a relatively small and narrow strip of land omitted from
the deed is still conveyed. See Angelo v. Biscamp, 441 S.W .2d 524, 526–27 (Tex. 1969). M illican does not assert the
doctrine, and we need not consider it.

                                                           5
App.—Beaumont May 21, 2009, pet. denied). Here, however, the question is not whether the 34.28-

acre Tract was reserved from the conveyance, but whether it was included in the conveyance to begin

with. Specific reservations are necessary in some situations, but not for the metes and bounds to

control over a directly contrary general description. Indeed, had the 1973 Deed expressly stated that

the 34.28-acre Tract was excluded, then the Deed’s meaning would be clear without need to resort

to a rule of construction.

       This approach does not render the general description meaningless; the general

description—referring to previous deeds—remains a helpful tool for tracing title. Schaffer v.

Heidenheimer, 43 Tex. Civ. App. 366, 370, 96 S.W. 61, 62 (San Antonio 1906, writ ref’d); see

S. Pine Lumber Co., 340 S.W.2d at 780; Coffee v. Manly, 166 S.W.2d 377, 379–80 (Tex. Civ.

App.—Eastland 1942, writ ref’d).

       It continues to be true, of course, that the metes-and-bounds description

       is not to be given controlling effect, when it is apparent from the language of the
       deed, read in the light of the surrounding circumstances, that the parties intended that
       the general description should control, or when the general description more surely
       indicates the true intention, or when the grantor’s intention clearly and unmistakably
       appears from the language of the entire instrument.

Ford v. McRae, 96 S.W.2d 80, 83 (Tex. 1936) (citations omitted); see also Sun Oil Co., 84 S.W.2d

at 445–46. Nevertheless, we have never held that there was a clear intent for the general description

to control when directly contrary metes and bounds clearly defined an area owned by the grantor.

Rather, the general description may be used to help interpret the specific description when the




                                                  6
specific description is “defective or doubtful,” Cullers, 16 S.W. at 1005,5 when the deed language

evidences an intent to convey both the land covered by the metes and bounds and additional land

described by the general description, Sun Oil Co., 84 S.W.2d at 443, or when the general and specific

descriptions may otherwise be harmonized without sacrificing one for the other, see Am. Sav. &

Loan Ass’n of Hous. v. Musick, 531 S.W.2d 581, 585 (Tex. 1975).

         Here, the metes-and-bounds description is not “defective or doubtful.” Mere inconsistencies

between the metes and bounds and the general description do not themselves render the metes and

bounds doubtful. Otherwise, an unambiguous metes-and-bounds description would never, on its

own, control despite an inconsistent general description. In this case, the metes and bounds in the

1973 Deed cannot be harmonized with the general description. The two conflict with each other,

and the general description cannot “override a particular description about which there can be no

doubt.” Cullers, 16 S.W. at 1005.

         The court of appeals below reasoned that the 1973 Deed should be construed to convey the

greatest estate its terms permit. 433 S.W.3d at 73 (citing Lott v. Lott, 370 S.W.2d 463, 465 (Tex.

1963)). The preference for the greater estate, however, cannot overcome a clear and unambiguous

specific description. Indeed, in both Cullers and Southern Pine Lumber Co., we relied on the metes




        5
           For example, in Gulf Production Co. v. Spear, the metes and bounds were “incomplete and incorrect” when
they provided an incorrect length and did not describe the course of one boundary of a tract. 84 S.W .2d at 455. In
Strong v. Garrett, the metes and bounds described land next-door to the grantor’s property, whereas the general
description made clear that the tract to be conveyed belonged to the grantor. 224 S.W .2d 471, 475 (Tex. 1949). And
in Ford v. McRae, the general description— along with one call in the metes-and-bounds description—was inconsistent
with the majority of the metes and bounds. 96 S.W .2d at 83. In these cases, we looked to the general description for
the parties’ intent because the specific description was defective or incomplete.

                                                         7
and bounds to hold that the deeds conveyed less acreage than the general descriptions suggested.

See S. Pine Lumber Co., 340 S.W.2d at 779–80; Cullers, 16 S.W. at 1004–05.

         The court of appeals also held that the 1973 Deed incorporated the 1945 Deed by reference,

indicating an intent to convey the entire 202-acre parcel from the 1945 Deed, including the 34.28-

acre Tract. 433 S.W.3d at 73. The cases cited for this point by the court of appeals, however, do not

focus on conflicts between general and specific descriptions. Instead, they discuss the statute of

frauds, estoppel by deed, or general and specific provisions that can be reconciled.6 Although “a

reference to a former deed is a valid means of describing land,” Winters v. Slover, 251 S.W.2d 726,

728 (Tex. 1952), a reference to a prior deed does not prevail over a clearly contrary metes-and-

bounds description, S. Pine Lumber Co., 340 S.W.2d at 362–63.

         The court of appeals’ decision creates other difficulties. The 1973 Deed states that the First

Tract was composed of 1,167.203 acres. The general description, however, refers to nine parcels,

and their acreages (listed individually in the 1973 Deed) total only 1,145.95 acres. Thus, though the

metes-and-bounds description excludes the 34.28-acre Tract, it conveys a larger area than the general

description. If the court of appeals were right that the 34.28-acre Tract was conveyed despite the

metes and bounds, does this also mean that only the smaller area described by the general description

was conveyed, but not the larger area described by the metes and bounds? But surely such a


        6
           See XTO Energy Inc. v. Nikolai, 357 S.W .3d 47, 58 (Tex. App.— Fort W orth 2011, pet. denied) (discussing
estoppel by deed); CenterPoint Energy Hous. Elec., L.L.P. v. Old TJC Co., 177 S.W .3d 425, 430, 432 (Tex.
App.— Houston [14th Dist.] 2005, pet. denied) (considering prior deed that was consistent with current deed); Dixon v.
Amoco Prod. Co., 150 S.W .3d 191, 194 (Tex. App.— Tyler 2004, pet. denied) (discussing statute of frauds); Harris v.
Windsor, 279 S.W .2d 648, 648–50 (Tex. Civ. App.—Texarkana 1955) (considering prior deed that was consistent with
current deed), aff’d, 294 S.W .2d 798 (1956); see also Brown v. Chambers, 63 Tex. 131, 135–36 (1885) (relying on
reference to prior deed to describe property).

                                                          8
conclusion would depart from the parties’ true intentions as evidenced by the metes and bounds. For

consistency’s sake, the metes and bounds must control lest tracing title be reduced to guesswork

about the parties’ true intent years after the conveyance occurs. The metes-and-bounds description

is better evidence of intent.

        For all these reasons, the court of appeals erred by reversing the trial court’s judgment.

Accordingly, we grant the McGregors’ petition for review and, without hearing oral argument, render

judgment in their favor. We reverse the judgment of the court of appeals and affirm that of the trial

court. TEX . R. APP . P. 59.1.




OPINION DELIVERED: March 20, 2015




                                                 9